Title: To Benjamin Franklin from Duportail, 2 January 1777
From: Duportail, Louis Lebègue de Presle
To: Franklin, Benjamin


Monsieur
Versailles le 2 janvier 1777
Je desirerois avoir reponse sur la proposition que j’ai eu l’honneur de vous faire dimanche dernier, parcequ’il me faut prendre certaines mesures en consequence tant pour moy que pour les officiers du corps dont je vous ay parlé. Il me paroit d’ailleurs absolument essentiel de nous entendre sur tout cecy afin que vous, monsieur, ou les personnes qui vous secondent ne recevièz pas les propositions d’un plus grand nombre d’officiers que celuy auquel il sera permis d’executer ce projet. Cela auroit des inconvenients de toutes sortes.
Si votre reponse est telle que je la desire, j’iray à paris pour prendre des arrangemens plus positifs. J’ai l’honneur d’etre avec la plus respectueuse consideration Monsieur votre tres humble et tres obeissant serviteur
D.P.TL

P.S. Je vous prie instamment, Mr., de ne point laisser sortir de vos mains cette lettre non plus que l’ecrit de dimanche dernier.

 
Notations: Versailes 2d Jan. 1777 / D. pt / De Portail
